                                                                      Case 2:19-cv-01258-VAP-JEM Document 19-2 Filed 05/03/19 Page 1 of 2 Page ID #:184




                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  MICHAEL J. KUMP (SBN 100983)
                                                                                2  mkump@kwikalaw.com
                                                                                  GREGORY P. KORN (SBN 205306)
                                                                                3  gkorn@kwikalaw.com
                                                                                  808 Wilshire Boulevard, 3rd Floor
                                                                                4 Santa Monica, California 90401
                                                                                  Telephone: 310.566.9800
                                                                                5 Facsimile: 310.566.9850
                                                                                6 Attorneys for Plaintiffs
                                                                                  KIMSAPRINCESS, INC. and
                                                                                7 KIM KARDASHIAN WEST
                                                                                8
                                                                                                     UNITED STATES DISTRICT COURT
      LLP




                                                                                9
                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                                            WESTERN DIVISION
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                  KIMSAPRINCESS, INC.; and               Case No. 2:19-CV-01258 VAP (JEMx)
                                                                               13 KIM KARDASHIAN WEST, an
                                                                                  individual,
                                                                               14                                        [PROPOSED] ORDER
                                                                                              Plaintiffs,
                                                                               15
                                                                                        vs.
                                                                               16
                                                                                  MISSGUIDED USA (FINANCE) INC.,
                                                                               17 a Delaware corporation; and
                                                                                  MISSGUIDED LIMITED, a United
                                                                               18 Kingdom corporation of unknown form,
                                                                               19             Defendants.
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                [PROPOSED] ORDER
                                                                      Case 2:19-cv-01258-VAP-JEM Document 19-2 Filed 05/03/19 Page 2 of 2 Page ID #:185




                                                                               1                                    [PROPOSED] ORDER
                                                                               2              Having reviewed the Motion for Entry of Default and Default Judgment, and
                                                                               3 good causing appearing therefor, the Court hereby GRANTS the Motion as follows:
                                                                               4              1.    Default is entered against Defendant Missguided Limited;
                                                                               5              2.    A default judgment shall be entered against Defendants Missguided
                                                                               6 Limited and Missguided USA (Finance), Inc., and each of them, comprising
                                                                               7 compensatory damages in the amount of $______________, attorneys’ fees in the
                                                                               8 amount of $____________, and a permanent injunction in the form set forth in the
      LLP




                                                                               9 Judgment.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11             IT IS SO ORDERED.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13 DATED: June ___, 2019
                                                                               14
                                                                               15
                                                                                                                               HONORABLE VIRGINIA A. PHILLIPS
                                                                               16
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                               17   /641134

                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                2
                                                                                                                         [PROPOSED] ORDER
